IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jennifer Stansbury Koenig,
Plaintiff(s),
Case Number: 1:18cv792

Vs.
Judge Susan J. Dlott
University of Cincinnati, et al.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on May 31, 2019 (Doc. 11), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired June 14, 2019, hereby
ADOPTS said Report and Recommendation.

Accordingly, defendant UC’s motion to dismiss (Doc. 7) is DENIED as MOOT,

IT IS SO ORDERED.

Judge Susan J. Dfott
United States District Court
